Citation Nr: 0310019
Decision Date: 03/06/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-08 259	)	DATE MAR 06, 2003
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $793.50.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


 INTRODUCTION

The veteran served on active duty from November 1983 to February 1990.

This matter comes before the Board on appeal from a December 1999 administrative decision by the ROs Committee on Waivers and Compromises (Committee), which denied the veterans request for a waiver of recovery of an overpayment of VA disability compensation benefits in the calculated amount of $793.50 on the basis that recovery would not be against equity and good conscience.  The veteran appealed that decision to the Board, and the Board denied the appeal in a decision entered in November 2000.  The Board also denied of motion for reconsideration of that decision in January 2001. 

Thereafter, the veteran appealed the Board's November 2000 decision to the United States Court of Appeals for Veterans Claims (Court), and the VA General Counsel filed a Motion for Remand and to Stay Proceedings (Motion) in March 2001.  By an Order dated in June 2001, the Court granted the Motion, vacated the Board's November 2000 decision, and remanded the matter to the Board for further action in accordance with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The decision herein is rendered in accordance with that Order.  In April 2002, the Board undertook additional development pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).

The record also indicates that, in June 2002, the veteran submitted a waiver request in the amount of $51.00, which the Committee granted by an administrative decision in July 2002.  When the Committee notified the veteran of the grant, by letter in July 2002, the Committee also informed the veteran that he would be receiving additional information regarding such decision from VAs Debt Management Center (DMC).  In November 2002, the Board received a letter directly from the veteran in which he attached an August 2002 letter from the VA DMC, reflecting that a request for waiver had been approved.  Based on a review of the record, the Board finds that the August 2002 letter from the VA DMC was sent to the veteran in connection with the Committees July 2002 administrative grant, and is not associated with the Committees December 1999 administrative decision.  Consequently, the Board will address the issue listed on the title page.

Additionally, in a written statement of June 2001, the veteran raised the issue of entitlement to an increased (compensable) rating for left shoulder disability.  In a written statement received in July 2001, the veteran raised the issue of entitlement to an increased rating for residuals of a fragment wound to the anterior neck.  Furthermore, in a written statement of June 2002, the veteran raised the issue of whether new and material evidence had been presented to reopen a previously denied claim of service connection for hypertension.  These issues have not yet been addressed by the RO and are consequently referred to the RO for appropriate action.

It should also be noted that the Board remanded to the RO a claim of entitlement to service connection for a psychiatric disability.  This was done in November 2000.  The RO has not yet returned that issue to the Board.


FINDINGS OF FACT

1.  In September 1995, the RO notified the veteran of his award of disability compensation benefits effective from June 1, 1994; attached to that notification letter was a Disability Compensation Award Attachment, VA Form 21-8764, which sets forth factors affecting the right to payment, including the effect of incarceration on receipt of benefits.

2.  The veteran was incarcerated for a felony beginning on March 13, 1998; the RO learned of the veterans incarceration in March 1999.

3.  After obtaining verification of the veteran's incarceration and providing him due process notification, the RO advised the veteran that he could not receive the full amount of his monthly benefit during his period of incarceration and further notified him of the proposed, retroactive reduction in monthly payments.

4.  The RO continued to pay the veteran at a rate greater than allowable for an incarcerated veteran for the period from May 1998 to October 1999; as a result, an overpayment in the amount of $793.50 was created.

5.  The assessed overpayment did not result from fraud, misrepresentation or bad faith, and was not solely the fault of VA; the veteran was at fault in the creation of the overpayment by virtue of his failure to notify the RO promptly of his incarceration in March 1998.

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the veteran, inasmuch as he accepted benefits to which he was not entitled.

7.  The veteran's income, with consideration of the costs of life's basic necessities, is sufficient to permit repayment of the overpayment indebtedness without resulting in excessive financial difficulty, and the collection of that indebtedness would not defeat the purpose of the compensation benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $793.50 is denied.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2002).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran filed his waiver application in November 1999, he did not challenge the validity of the debt or the amount in question, but sought a waiver of the debt.  As noted above, the veteran was paid disability compensation payments since June 1, 1994.  After discovering that the veteran had been incarcerated since March 13, 1998, the RO eventually reduced the veterans monthly disability compensation award from $95.00 to $47.50 effective from May 13, 1998, and from $96.00 to $48.00 effective from December 1, 1998.  An overpayment of $793.50 was created by the ROs payment to the veteran at a rate greater than allowable for an incarcerated veteran and consequent retroactive reduction of such payments.  Because the veteran has not challenged the validity or the amount of the debt, the Board will adjudicate the waiver issue without addressing the creation of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of Veterans Affairs is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a) (2002).  Under the criteria set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist:  (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the Board may determine whether equity and good conscience affords the veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on the part of the veteran in connection with the claim.

The Board's review of the record reflects that the Committees December 1999 preliminary finding resolved this question in favor of the veteran, finding, in essence, that his actions did not represent the intentional behavior to obtain Government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation or bad faith.  The Board agrees with that preliminary finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment since there was no indication of fraud, misrepresentation, or bad faith on the part of the veteran.

Having determined that there was no fraud, misrepresentation, or bad faith on the veterans part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) requires consideration of each of the following factors, which are not intended to be all inclusive:  (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor, which is "[w]here actions of the debtor contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1).  In this case, given the fact that the veteran did not inform the RO that he was incarcerated, and given that the veteran was clearly advised as to options to reduce the amount of overpayment created but chose not to do so, evidenced by his failure to respond to the ROs July 13, 1999 letter, the Board finds that veteran was at fault in the creation of the debt.  Moreover, the veteran clearly evidenced knowledge of the percentage of benefits he was entitled to during his incarceration.  In this regard, the record shows that, in March 1999, the RO learned that the veteran was incarcerated from the veterans representative.  The RO contacted the Department of Corrections to obtain more detailed information, and through a notice dated in May 1999, the RO learned that the veteran had been incarcerated since March 1998, for conviction of a felony.  Once the RO obtained confirmation of the veterans status from the correctional facility in May 1999, the RO followed due process procedures to accomplish the reduction in benefits.  The RO also provided an apportionment to the veteran's spouse, consistent with governing law and regulations, and notified the veteran as to such procedures, and as to what he was and was not entitled to at each step of the process.

The Board points out that VA regulations provide that it is the responsibility of the recipient to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his income or status has changed.  38 C.F.R. § 3.660(a)(1) (2002).  In assessing whether the veteran contributed to causing the debt, see 38 C.F.R. § 1.965(a)(3), the evidence reflects that, in July 1999, the RO notified the veteran of a proposal to reduce his monthly compensation benefits effective May 13, 1998, which was the 61st day of his incarceration.  The veteran was also notified that this reduction would create an overpayment but that the veteran had an option to reduce the potential overpayment by adjusting his benefits before the 60-day period ended.  Nevertheless, the veteran continued to accept VA disability compensation benefits during his incarceration, even though he knew or reasonably should have known that he may be overpaid.  Therefore, the Board is satisfied that the veteran was made aware of his rights regarding receipt of VA disability compensation benefits prior to, and during, his incarceration, and for the foregoing reasons the Board finds that the veteran was at fault in causing the debt in this case.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, upon the initial award of disability benefits, the VA provided the veteran with a detailed explanation of the factors affecting the right to receive VA disability compensation benefits.  VA also had informed the veteran of the law, which states that any person incarcerated for conviction of a felony shall not be paid compensation in excess of a certain rate beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West Supp. 2002); 38 C.F.R. § 3.665(a) (2002).  Additionally, in July 1999, shortly after the VA confirmed the veteran's incarceration, the VA informed the veteran of the proposed reduction, and the steps he could take to minimize potential overpayment.  In short, the Board finds that the VA was not at fault in causing this debt.

The third element to consider involves undue hardship, described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In various statements of record from the veteran, he indicates that he used his VA benefits to help support his family, and that he would not be able to repay any sort of overpayment.  In a Financial Status Report (FSR), dated in January 2000, the veteran reported his and his spouse's finances.  The veteran indicated that he had no income, but that his spouse had approximately $1,617.00 in monthly income, and $1,601.00 in monthly expenses.  When the veteran provided his most recent FSR in September 2002, he noted that he remained incarcerated and had a monthly income of $53.00.  The Board recognizes that continued recovery would directly affect the veteran's only source of income.  The Board has therefore considered whether recovery of the overpayment from the veteran would result in undue financial hardship.  In this regard, the Board notes that during his period of incarceration, the veteran was not responsible for food, clothing, shelter, etc. for himself.  During that time period his spouse and children were in receipt of an apportionment and the record indicates that they were able to meet their monthly obligations without any undue hardship.  The Board further notes that although he reported receiving only $53.00 a month, he is expected to accord a debt to VA the same regard given to any other debt.  In light of these circumstances, the Board concludes that recovery of the overpayment would not cause the veteran undue hardship.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefit was intended.  38 C.F.R. § 1.965(a)(4).  In this regard, the Board notes that the purpose of disability compensation benefits is to assist persons who have an impaired earning capacity due to a service-connected disability.  In light of the purpose underlying such benefits, the Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the veteran was not employed during his incarceration, and his basic necessities were provided for during that time.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not nullify the purpose for which the disability compensation benefits were intended, since the veteran was not deprived of basic necessities such as food and shelter during his period of incarceration when he was not entitled to the full rate of VA compensation benefits.  See 38 C.F.R. § 1.965(a)(4).  

The fifth and sixth elements concern whether the veteran failure to repay this debt would result in unjust enrichment, 38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished any right or incurred any legal obligation as a result of his reliance on the unwarranted VA benefit, 38 C.F.R. § 1.965(a)(6).  The Board notes that the failure of the Government to insist upon its right to repayment of this debt would result in the veterans unjust enrichment at the expense of the Government, and that, although it is clearly detrimental for the veteran to owe the Government money, he did not, according to the available record, change his position to his detriment as a result of the award of $793.50.  He was fully aware that he was not entitled to payments in excess of 10 percent during his incarceration and should not rely on such payments in order to meet expenses or incur additional expenses.

The Board concludes that recovery of the overpayment in question would not be against the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to recover the overpayment indebtedness in the amount of $793.50.  The end result would not be unduly favorable or adverse to either the Government or the veteran.  Accordingly, the preponderance of the evidence is against the veterans claim for a waiver of recovery.  38 C.F.R. § 1.965.  

In deciding this claim, the Board has considered the applicability of the VCAA which became effective during the pendency of this appeal.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA  November 9, 2000  or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of the VCAA, amending 38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA issued to implement these statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) relating to the definition of new and material evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance in the case of claims to reopen previously denied final claims (the second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to reopen a finally decided claim received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VAs duties to notify and to assist claimants by amending 38 U.S.C.A. § 5103 (Notice to claimants of required information and evidence) and adding 38 U.S.C.A. § 5103A (Duty to assist claimants).  First, the VCAA imposed obligations on the agency when adjudicating veterans' claims.  With respect to the duty to notify, VA must inform the claimant of information that is necessary to substantiate the claim for benefits (codified as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the agency's duty to assist a claimant in the development of claims for VA benefits.  The new § 5103A provides in part that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimants claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VAs duties have been fulfilled.  The required notice must inform the applicant of any information necessary to complete the application.  The purpose of the first notice is to advise the claimant of any information, or any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  In this case, the veterans application is complete.  There is no outstanding information required, such as proof of service, type of benefit sought, or status of the veteran, to complete the application.  

VA must also provide certain notices when in receipt of a complete or substantially complete application.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended duty to notify requires the Secretary to notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by the Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases where notice is provided to the claimant, a second notice is to be provided to advise that if such information or evidence is not received within one year from the date of such notification, no benefit may be paid or furnished by reason of the claimants application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the procedures by which VA will carry out its duty to provide notice.  

In this case, VA informed the veteran of the information and evidence he was to provide to VA and of the information and evidence VA would attempt to obtain on his behalf.  In reviewing the amended § 5103(a), the Board finds that VA has complied with the notice requirements contained in § 5103(a).  The record reflects that the veteran has been advised as to the law and regulations governing entitlement to waiver of recovery of overpayments, to include as relevant to the principles of fault, hardship and unjust enrichment.  He has, by letters, the statement of the case and supplemental statements of the case, been advised of the evidence considered in connection with his appeal, the evidence potentially probative of the claim, and the reasons for the Committees determination.  

The Board also notes that the VCAAs duty-to-assist provision under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets forth several duties for VA in those cases where there is outstanding evidence to be obtained and reviewed in association with a claim for benefits.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there is no outstanding evidence to be obtained, either by VA or the veteran.  The veteran has submitted the requested financial status reports, most recently in September 2002.  

The Board finds that every effort has been made to seek out evidence helpful to the veteran.  The veteran has not alleged that there is any outstanding evidence that would support his contentions.  Moreover, there is no indication in the record that there is evidence that could be secured that would alter in the least the record upon which this appeal turns.  After a review of the evidence, the Board is not aware of any such evidence and concludes that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to assist the veteran in this case to the extent possible, a remand for further action under the VCAA will serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Under these circumstances, further development of this claim and further expending of VAs resources are not warranted.  


 ORDER

Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $793.50 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
